DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.

Reason for Allowance

Claims 1-20, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 08/27/2021 in a RCE and a thorough search the closest prior arts LEE et al. (US 2018/0342192 A1), in view of Sung et al. (US 2014/0002468 A1), and in further view of Chen et al. (US 2020/0193900 A1), and in further view of KIM et al. (US 20130215041 A1), and in further view of KA et al. (US 2017/0301280 A1), and in further view of Choi et al. (US 2018/0197480 A1), and in further view of TOYOTAKA et al. (US 2015/0316976 A1), and in further view of MOH et al. (US 2017/0110080 A1),  and in further view of MARUYAMA et al. (US 2011/0032231 A1), and in further view of Lee et al. (US 2015/0243212 A1), and in further view of Kwon et al. (US 2017/0003714 A1), and in further view of KIM et al. (US 2018/0322831 A1), and in further view of JUNG (US 2020/0326752 A1), and in further view of LEE et al. (US 2018/0102096 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the display driver is configured to display the first active image on the first display area during a half frame period of the second frame period, and to display the second active image on the first display area during the other half frame period of the second frame period, as claimed in claim 1. 


With regards to independent claim 13, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the first active image is displayed on the first display area during a half frame period of the second frame period, and the second active image is displayed on the first display area during the other half frame period of the second frame period, as claimed in claim 13. 

The dependent claim 2-12, and 14-20, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628